Name: Commission Regulation (EC) No 1572/95 of 30 June 1995 amending Regulation (EEC) No 3537/89 on the marketing stage to which the average price for pig carcases refers
 Type: Regulation
 Subject Matter: animal product;  prices;  food technology;  trade policy
 Date Published: nan

 Avis juridique important|31995R1572Commission Regulation (EC) No 1572/95 of 30 June 1995 amending Regulation (EEC) No 3537/89 on the marketing stage to which the average price for pig carcases refers Official Journal L 150 , 01/07/1995 P. 0052 - 0052COMMISSION REGULATION (EC) No 1572/95 of 30 June 1995 amending Regulation (EEC) No 3537/89 on the marketing stage to which the average price for pig carcases refersTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Commission Regulation (EC) No 3290/94 (2), and in particular Article 4 (6) thereof, Whereas Council Regulation (EC) No 1541/95 of 29 June 95 fixing the basic price and the standard quality for slaughtered pigs for the period 1 July 1995 to 30 June 1996 (3), has fixed grade E as the standard quality for carcases weighing 60 to less than 120 kilograms; whereas it is consequently necessary to introduce this modification into Commission Regulation (EEC) No 3537/89 (4), which fixes the standard of pig carcases to be used to determine the Community market price for pig carcases; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 In the first indent of Article 2 (2) of Regulation (EEC) No 3537/89, 'grade U` is replaced by 'grade E`. Article 2 This Regulation shall enter into force on 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission